The Court being Opened According to Adjournment Proclamation was made for a Claimer to Appear in Court and Defend the Sloop Amiable Theresa her Tackle Apparel and Appurtenances, and Goods Libeled against Whereupon Simon Langoiran Appeared and Claimed the sa Sloop and Six Carriage Guns Eight Swivel Guns, Twenty Seven small Arms Two Bayonets, Two Cutlasses, Three hundred Weights of Powder, Three Chests of Powder Flasks, Four large Blunderbusses, Twelve Water Cask, Ninety Six French Crowns, Sixteen Mil’d Pieces of Eight, One hundred and Seventy five Pieces of Eight in Double Bitts, One Silver Watch and one Silver Hilted Sword As the property of himself and Pierre Harriagne, Merch* of the Island of Martineco, Subjects of the King of France, And all the rest of the Money, Goods and Negroes mentioned in the Libel he Claims in behalf of the Marquise Dorigny and his Company consisting of Thirty-One Men that was on board sa Sloop when taken, as their Property Committed to his the said Masters Care — And then the Court was Adjourned to 3 a Clock P: M
The Court being Opened According to Adjournments Cap* Samuel Wickham was Sworn Interpret* in this Case and also Simon Langoiran was Sworn to the Truth of his Claim before mentioned — The Proponant at the Claim*8 request agreed that the Claim* should be Allowed to Support his Claim without giving Security to pay double Costs in Case the Sloop and Goods Libeled against be Adjudged a lawful Prize According to the Law in *147that Case provided And the Claim4 at the same time Agreed immediately to proceed to the Trial of the Merit of the Cause and then Cap4 Bull Attorney for the Claimant Entered his plea — Simon Langoiran on Oath Declares in Open Court the Answers made to the Interogatories Exhibited before George Dunbar, Esqr Dep Judge by him Signed are true, and also declares on Oath that when the Marquis Doutin Sailed from Martineco to Hispaniola with' the Squadron under his Command, Cap4 Bunde and his Compa of about Seventy Men who were raised at Martineco and were intended to have been put on board said Squadron at Martineco, were not ready to proceed with him, and the sa Simon in the sa Sloop Amiable Theresa Carryed the sa Cap4 and Company from Martineco to Hispaniola and there delivered them to the ss Marque Dautin’s Boat — Joseph Eugenio On Oath Declares in Open Court, the Answers made to the Interogatories Exhibited before George Dunbar Esqr Dep. Judge by him Signed are true — And then the Court was Adjourned to 7 a Clock to Morrow A. M.
Simon Longiron master of the with mentioned Sloop for Plea Saith, he was not in the Service of the King of Spain as is alleiged in this Libel, butt was under a contract with the Gen11 and Intendant of the Island of Martinico, att near two hundred Pistols per month, for his Sloop himself and Company which is not to be found among the papers, produced in Court having noe orders or directions to anoy any of the King of Englands subjects neither did he order or direct any Small armes to be fired att the Private man of war and was Intirely Ignorant of any design or Intention of any admiral or Fleet of Ships belonging to the King of France, against Admiral Vernon his fleet or any of the Subjects of the King of England afores4 — And thereupon Humbly prayes this HonWe Court, that the Libel against the Sloop etc may be dismist, he the sa Simon acquitted from confinement, and Restored to the Premises Libelled for, by the decree of this Court
Henry Bull Adv: pro Longiron
June 9th 1741
The Court being Opened According to Adjournment was adjourned to 4 a Clock P. M.
The Court being Opened According to Adjournmen4
Peter Maul Was Sworn also an Interpreter in this Case And also Edmund Cattier On Oath Declares in open Court, the Answers made to the Interogatories Exhibited before George Dunbar Esqr Dep. Judge by him Signed, are true, Saving the Answer to the Question then put him whether their Cap4 did not Order the French Sloop to Tack for boarding the English Cruiser to which he then Answered the which Answer he does not now Abide by, but declares that he does not remember he heard the Cap4 of Theresa give Orders to Tack and board the Cruiser — Joseph S4 Medard on Oath Declares in Open Court, the Answers made to the Interogatories Exhibited *148before George Dunbar Esqr Dep. Judge, by him Signed, are true: Charles Davidson Thomas Shilcock, Thomas Henderson, William Pollock and Peleg Burrows, On their Several Oaths Declared in Open Court, the Answers, made to the Interogatories Exhibited before George Dunbar Esqr Dep. Judge by them Signed, are true — And then the Court was adjourned until to Morrow 8 a Clock A: M
June 10th 1741.
The Court being Opened according to Adjournment Several papers were produced in Court, Translated by Samuel Wickham and were sworn by him that were truly Translated according to the best of his Judgment. And after Several Pleas of the Attorneys on both sides The Court was adjourned Until to Morrow 10 a Clock A: M
June 11th 1741.
The Court being Opened According to Adjournment His Honour the Judge pronounced his Decree
Simon Langoiran the Claimant moves the Court for and an Appeal from this Court to the Commissioners Appointed or to be Appointed under the Great Seal of Great Britain for receiving hearing and determining Appeals in Causes of Prizes Which is granted he Conforming himself According to Law in such Cases made and provided.